Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered June 24, 2002, convicting him of attempted robbery in the first degree, assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his identity as the perpetrator is unpreserved for appellate review (see CPL 470.05 [2]; People v Bynum, 70 NY2d 858 [1987]; People v White, 192 AD2d 736 [1993]; People v Pittman, 186 AD2d 282 [1992]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable *644doubt (see People v White, supra; People v Sierra, 191 AD2d 657 [1993]; People v Baxter, 157 AD2d 788 [1990]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review (see People v Creech, 60 NY2d 895 [1983]), and we decline to reach it in the exercise of our interest of justice jurisdiction. Santucci, J.P., Altman, S. Miller and Goldstein, JJ., concur.